      Case: 1:20-cv-07750 Document #: 1-7 Filed: 12/28/20 Page 1 of 2 PageID #:141




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


BIRCH GOLD GROUP, LP

                 Plaintiffs,

          v.
                                                     Case No. 1:20-cv-7750
CERTAIN UNDERWRITERS AT LLOYD'S
OF LONDON SUBSCRIBING TO POLICY
NUMBER N184678, CHUBB
UNDERWRITING AGENCIES LTD., AND
TALBOT UNDERWRITING LTD.,

                 Defendant.



               DECLARATION OF SEAN R. SIMPSON IN SUPPORT OF DEFENDANTS'

                                            REMOVAL

          I, Sean R. Simpson, declare as follows:

          1.     I am a partner at Clyde & Co US LLP, which represented Defendants Chubb

Underwriting Agencies Limited for and on behalf of Syndicate 2488 and Talbot Underwriting

Ltd. for and on behalf of Syndicate 1183 with regard to the coverage issues involved in the

above-referenced matter.
          2.     On December 13, 2018, Seth Pierce, counsel for Birch Gold Group, LP ("Birch")

with regard to responding to the subpoena referenced in the Complaint in the matter referenced

above, sent me an email with invoices attached, which he purported was the amount of attorney's

fees and costs incurred by Birch prior to November 30, 2018 in responding to the subpoena. The

amount totaled $208,079.42.

///

///

///

///


5313245
Case: 1:20-cv-07750 Document #: 1-7 Filed: 12/28/20 Page 2 of 2 PageID #:142
